Citation Nr: 1103923	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  06-02 927	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to March 
1966; and from January 1968 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
remanded in October 2008 and August 2009 for further development.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 
1965 to March 1966; and from January 1968 to June 1969.

2.  On January 11, 2011, prior to the promulgation of a decision 
in the appeal, the Board received notification from the appellant 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


